Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 04, 2021

The Court of Appeals hereby passes the following order:

A21D0192. GIRISH            MODI      v.    GREATER         ATLANTA         TELUGU
    ASSOCIATION.

      Girish Modi filed this application for discretionary appeal seeking review of
the trial court’s order denying his motion for leave to amend his complaint and the
trial court’s order denying his motion for summary judgment. We, however, lack
jurisdiction.
      Because there is no final judgment and the case remains pending below, Modi
was required to use the interlocutory appeal procedures – including obtaining a
certificate of immediate review from the trial court – in order to obtain appellate
review of the trial court’s order. See OCGA § 5-6-34 (a) (1), (b); Mauer v. Parker
Fibernet, LLC, 306 Ga. App. 160, 161 (701 SE2d 599) (2010). Although Modi filed
an application for discretionary review, as described in OCGA § 5-6-35, compliance
with that procedure does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA § 5-6-
34 (b). See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
      In recognition of this fact, Modi filed a supplement to his discretionary
application showing that he requested a certificate of immediate review, which the
trial court refused. Modi asks this Court to consider the application without the
certificate of immediate review under the collateral order doctrine. This doctrine
permits the direct appeal of an otherwise interlocutory ruling where the order “(1)
resolves an issue that is substantially separate from the basic issues to be decided at
trial, (2) would result in the loss of an important right if review had to await final
judgment, and (3) completely and conclusively decides the issue on appeal such that
nothing in the underlying action can affect it.” Fulton County v. State, 282 Ga. 570,
571 (1) (651 SE2d 679) (2007). The orders denying leave to amend the complaint and
denying summary judgment clearly do not fall within the ambit of this rule. Under
these circumstances, Modi was required to obtain a certificate of immediate review.
See Duke v. State, 306 Ga. 171, 186 (4) (829 SE2d 348) (2019). Without a certificate
of immediate review, we lack jurisdiction to consider this application, which is
hereby DISMISSED. See id.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/04/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.